Exhibit 10.42

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER OR
THEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

 

No. BB

Warrant to Purchase ______ Shares of

          Common Stock 

 

WARRANT TO PURCHASE COMMON STOCK
of
LOCATION BASED TECHNOLOGIES, INC.
Void after August 29, 2016

 

This certifies that, for value received, ________________ or registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
LOCATION BASED TECHNOLOGIES, INC. (the “Company”), a Nevada corporation,
___________ shares of the Common Stock of the Company, as constituted on the
date hereof (the “Warrant Issue Date”), upon surrender hereof, at the principal
office of the Company referred to below, with the Election to Exercise form
attached hereto duly executed, and simultaneous payment in lawful money of the
United States or otherwise as hereinafter provided, at the Exercise Price as set
forth in Section 2 below. The number, character and Exercise Price of such
shares of Common Stock are subject to adjustment as provided below.

 

1.             Term of Warrant. Subject to the terms and conditions set forth
herein, the purchase right represented by this Warrant shall terminate on or
before

 

(a)           5 p.m., Pacific Time, on August 29, 2016.

 

2.            Exercise Price. The Exercise Price at which this Warrant may be
exercised shall be $0.20 per share of Common Stock, as adjusted from time to
time pursuant to Section 11 hereof.

 

3.             Exercise of Warrant.

 

(a)           The purchase rights represented by this Warrant are exercisable by
the Holder in whole or in part, but not for less than 10,000 shares at a time
(or such lesser number of shares which may then constitute the maximum number
purchasable; such number being subject to adjustment as provided in Section 11
below), at any time, or from time to time, during the term hereof as described
in Section 1 above, by the surrender of this Warrant and the Election to
Exercise annexed hereto duly completed and executed on behalf of the Holder, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment (i) in cash or by check
acceptable to the Company, (ii) by cancellation by the Holder of indebtedness of
the Company to the Holder, or (iii) by a combination of (i) and (ii), of the
purchase price of the shares to be purchased.

 

 

 
A-1

--------------------------------------------------------------------------------

 

 

(b)          This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date. As promptly as
practicable on or after such date and in any event within ten (10) days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise. In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

 

(c)          Cashless, or Net Issue, Exercise. Notwithstanding any provisions
herein to the contrary, if the fair market value of one share of Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant for cash, the Holder may request (at the
Company’s discretion) to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise and notice of such election in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

 

X             =             Y(A-B)

A

 

Where                   X     =      the number of shares of Common Stock to be
issued to the Holder

 

Y     =     the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being canceled (at the date of such calculation)

 

A     =     the fair market value of one share of the Company’s Common Stock (at
the date of such calculation)

 

B     =      Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Company’s
Common Stock at the time of such exercise, the fair market value per share shall
be the average of the closing bid and asked prices of the Common Stock quoted in
the OTC Bulletin Board or the last reported sale price of the Common Stock or
the closing price quoted on the NASDAQ Stock Market or on any exchange on which
the Common Stock is listed, whichever is applicable, as published in the Western
Edition of The Wall Street Journal for the five (5) trading days prior to the
date of determination of fair market value. Notwithstanding the foregoing, in
the event the Warrant is exercised in connection with a public offering of the
Company’s Common Stock, the fair market value per share shall be the per share
offering price to the public of the Company’s public offering. A cashless
exercise of this Warrant requires the express written consent of the Company.
The Company is under no obligation to permit a cashless exercise of this
Warrant.

 

 

 
A-2

--------------------------------------------------------------------------------

 

 

4.             No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

 

5.             Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
and its transfer agent or, in the case of mutilation, on surrender and
cancellation of this Warrant, the Company at its expense shall execute and
deliver, in lieu of this Warrant, a new warrant of like tenor and amount.

 

6.             Rights of Stockholders. This Warrant shall not entitle its Holder
to any of the rights of a stockholder of the Company.

 

7.             Transfer of Warrant.

 

(a)           Warrant Register. The Company will maintain a register (the
“Warrant Register”) containing the names and addresses of the Holder or Holders.
Any Holder of this Warrant or any portion thereof may change his address as
shown on the Warrant Register by written notice to the Company requesting such
change. Any notice or written communication required or permitted to be given to
the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register. Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.

 

(b)           Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 7(a) above, issuing the Common Stock or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.

 

(c)           Transferability and Non-negotiability of Warrant. This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), and
applicable state securities laws, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

 

 

 
A-3

--------------------------------------------------------------------------------

 

 

(d)           Exchange of Warrant Upon a Transfer. On surrender of this Warrant
for exchange, properly endorsed on the Assignment Form and subject to the
provisions of this Warrant with respect to compliance with the Act and
applicable state securities laws, and with the limitations on assignments and
transfers contained in this Section 7, the Company at its expense shall issue to
or on the order of the Holder a new warrant of Warrants of like tenor, in the
name of the Holder or as the Holder (on payment by the Holder of any applicable
transfer taxes) may direct, for the number of shares issuable upon exercise
hereof.

 

(e)           Compliance with Securities Laws.

 

(i)             The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Common Stock or Common Stock to be issued
upon exercise hereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell or otherwise dispose of this Warrant or any shares of
Common Stock or Common Stock to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Act or any state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Company, confirm in writing, in a form satisfactory to the Company, that
the shares of Common Stock or Common Stock so purchased are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
for investment, and not with a view toward distribution or resale.

 

(ii)           This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER OR
THEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

 

 
A-4

--------------------------------------------------------------------------------

 

 

8.             Reservation of Stock. The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Articles of Incorporation to provide
sufficient reserves of shares of Common Stock issuable upon exercise of the
Warrant. The Company further covenants that all shares that may be issued upon
the exercise of rights represented by this Warrant, upon exercise of the rights
represented by this Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein). The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant.

 

9.             Notices.

 

(a)           Whenever the Exercise Price or number of shares purchasable
hereunder shall be adjusted pursuant to Section 11 hereof, the Company shall
issue a certificate signed by its Chief Financial Officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

 

(b)           In case:

 

(i)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or

 

(ii)           of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation, or

 

(iii)          of any voluntary dissolution, liquidation or winding-up of the
Company,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 15
days prior to the date therein specified.

 

 

 
A-5

--------------------------------------------------------------------------------

 

 

(c)           All such notices, advices and communications shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery and (ii) in the case of mailing, on the third business day following
the date of such mailing.

 

10.          Amendments. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

 

11.           Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:

 

11.1        Merger, Sale of Assets, Etc. If at any time while this Warrant, or
any portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation, sale or transfer, lawful provision
shall be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11. The foregoing provisions of this Section 11.1 shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation that are
at the time receivable upon the exercise of this Warrant. If the per share
consideration payable to the holder hereof for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company’s
Board of Directors. In all events, appropriate adjustment (as determined in good
faith by the Company’s Board of Directors) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.

 

 

 
A-6

--------------------------------------------------------------------------------

 

 

11.2       Reclassification, Etc. If the Company, at any time while this
Warrant, or any portion thereof, remains outstanding and unexpired, by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 11.

 

11.3        Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion thereof, remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, the Exercise Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination.

 

11.4         Adjustments for Dividends in Stock or Other Securities or Property.
If while this Warrant, or any portion hereof, remains outstanding and unexpired
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible shareholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 11.

 

11.5        Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 11, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request, at any time, of any such Holder, furnish or cause to be
furnished to such Holder a like certificate setting forth: (i) such adjustments
and readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

 

11.6         No Impairment. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 11 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holders of this Warrant against impairment.

 

 

 
A-7

--------------------------------------------------------------------------------

 

 

12.           Miscellaneous.

 

12.1       Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a reputable
overnight delivery service, in each case properly addressed to the party to
receive the same. Such addresses and facsimile numbers are below the signature
lines on the signature page hereof.

 

12.2        Failure of any party to exercise any right under this Warrant or
otherwise, or delay by a party exercising such right, shall not operate as a
waiver thereof.

 

12.3        All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdictions) that would cause application of the laws of any jurisdictions
other than the State of California.

 

12.4         Except as otherwise provided in this Warrant, this Warrant shall
inure to the benefit of and be binding upon the permitted successor and assigns
of each of the parties hereto.

 

12.5         The headings in this Warrant are for reference only and shall not
limit or otherwise affect the meaning thereof.

 

12.6         The Company shall provide Holder with quarterly financial
statements within 45 days of the end of each fiscal quarter and annual financial
statements within 90 days of the end of each fiscal year. At such time as the
Company’s financial statements (or those of any successor entity which assumes
the Company’s obligations hereunder) are available on the website of the
Securities and Exchange Commission, the obligation of the Company (or such
successor) to provide such quarterly and annual financial statements shall
cease.

 

12.7         This Warrant may be executed in two or more identical counterparts,
all of which shall be considered one and the same document and shall become
effective when counterparts have been signed by each party and delivered to each
other party; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as of the signature were an original, not facsimile.

 

12.8         The language used in this Warrant will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

12.9         This Warrant may be amended only in writing by a document signed by
the parties hereto.

 

 

 
A-8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be executed.

 

Dated:

 

ACCEPTED BY HOLDER:

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

 

 

 

David Morse, CEO

 

 

 
A-9

--------------------------------------------------------------------------------

 

 

To:

LOCATION BASED TECHNOLOGIES, INC.

                                                
                                              
                                            

 

 

 

ELECTION TO EXERCISE

 

 

 

The undersigned hereby exercises his or its rights to purchase _______________
shares of Common Stock covered by the within S Warrant and tenders payment
herewith in the amount of $_______________ in accordance with the terms thereof,
and requests that certificates for such securities be issued in the name of, and
delivered to

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

and, if such number of shares of Common Stock shall not be all the shares of
Common Stock covered by the within Warrant, that a new Warrant for the balance
of the shares of Common Stock covered by the within Warrant be registered in the
name of, and delivered to, the undersigned at the address stated below.

 

 

Dated:

 

, 20

 

 

Name:

 

           

(Print)

Address:                                                    

(Signature)

 

 
A-10

--------------------------------------------------------------------------------

 

 



To:

LOCATION BASED TECHNOLOGIES, INC.

                                                
                                              
                                            



 

 

 

CASHLESS EXERCISE FORM

 

 

 

The undersigned hereby irrevocably elects to surrender its Warrant for the
number of shares of Common Stock as shall be issuable pursuant to the cashless
exercise provisions set forth in Section 3(c) of the within __Warrant, in
respect of _______________ shares of Common Stock underlying the within S
Warrant, and requests that certificates for such securities be issued in the
name of, and delivered to

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

and, if such number of shares shall not be all the shares exchangeable or
purchasable under the within Warrant for the balance of the shares of Common
Stock covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

 



Dated:

 

, 20

 

 

Name:

 

           

(Print)

Address:                                                    

(Signature)



 



 



 
A-11

--------------------------------------------------------------------------------

 

 

ASSIGNMENT FORM

 

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

 

FOR VALUE RECEIVED, ______________________________ hereby sells, assigns and
transfers unto ______________________________ [choose either: this __Warrant in
its entirety OR the right to purchase pursuant to this Warrant _______________
shares of Common Stock of Location Based Technologies, Inc. (the “Company”)],
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint ______________________________ attorney to transfer such
Warrant on the books of the Company, with full power of substitution.

 



Dated:

 

, 20

 

 

Signature:

 



 

 

NOTICE

 

The Signature on the foregoing Assignment must correspond to the name as written
upon the fact of this __Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

 

 

A-12